Appeal by the defendants from 2 judgments (1 as to each of them) of the Supreme Court, Queens County (Matthews, J.), both rendered June 5, 1987, convicting them of grand larceny in the second degree, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed, and the matters are remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence, in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendants’ guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdicts of guilt were not against the weight of the evidence (see, CPL 470.15 [5]).
A review of the record discloses that the claims of prosecutorial misconduct are not preserved for appellate review (see, CPL 470.05 [2]).
We note that the sentences imposed upon the defendants were not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendants’ remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Rubin, Rosenblatt and Miller, JJ., concur.